 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11       WILLIAM BARTON,                            Case No. CV 21-05125 FMO (RAO)
12                        Petitioner,               MEMORANDUM AND ORDER
                                                    RE SUMMARY DISMISSAL OF
13           v.                                     PETITION FOR WRIT OF
                                                    HABEAS CORPUS AND DENIAL
14       WILLIAM BEDDICK,                           OF CERTIFICATE OF
                                                    APPEALABILITY
15                        Respondent.
16

17

18                                  I.     BACKGROUND
19          On June 17, 2021, Petitioner William Barton constructively filed a Petition for
20   Writ of Habeas Corpus (“Petition”), which he labels “Fourth Amended Petition for
21   Writ of Habeas Corpus by a Person in State Custody.” Dkt. No. 1 at 1.
22          Petitioner was convicted of his underlying criminal offense in 1976. Petition
23   at 2. The instant Petition does not set forth any grounds for relief. See Petition at 5.
24   Records of the California Supreme Court indicate that Petitioner has not filed any
25   appeals or state habeas petitions with that court.1 Further, the Court notes that this is
26   1
       The Court takes judicial notice of the records of the California Supreme Court,
27   which are available at http://appellatecases.courtinfo.ca.gov. See Fed. R. Evid.
     201(b)(2) (providing that a court may take judicial notice of adjudicative facts that
28   “can be accurately and readily determined from sources whose accuracy cannot
 1   the latest of multiple habeas petitions filed by Petitioner starting in 2018, all of which
 2   have been dismissed for failure to exhaust state court remedies.2
 3         On January 22, 2020, Magistrate Judge Oliver held a hearing in a separate
 4   habeas matter brought by Petitioner. See Barton v. Superior Court, CV 19-10418-
 5   FMO (RAO), Dkt. No. 7. At the hearing, Judge Oliver discussed with Petitioner his
 6   numerous habeas filings and explained the exhaustion requirement. Id.
 7                                    II.    DISCUSSION
 8         Under Rule 4 of the Rules Governing Section 2254 Cases in the United States
 9   District Courts, the Court may dismiss a petition “[i]f it plainly appears from the
10   petition and any attached exhibits that the petitioner is not entitled to relief in the
11   district court.” A federal court may raise the failure to exhaust issue sua sponte and
12   may summarily dismiss on that ground. Stone v. San Francisco, 968 F.2d 850, 856
13   (9th Cir. 1992) (citing Granberry v. Greer, 481 U.S. 129, 134, 107 S. Ct. 1671, 95
14   L. Ed. 2d 119 (1987).)
15         A state prisoner must exhaust his state court remedies before a federal court
16   may consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan
17
     reasonably be questioned”); Harris v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th
18   Cir. 2012) (noting that a court may take judicial notice of federal and state court
19   records).
     2
       See Barton v. People State of California, CV 18-5863-FMO (RAO) (C.D. Cal., filed
20   July 3, 2018); Barton v. Superior Court, CV 18-6853-FMO (RAO) (C.D. Cal., filed
21   Aug. 9, 2018); Barton v. Board of Parole Hearings, CV 18-9707-FMO (RAO) (C.D.
     Cal., filed Nov. 16, 2018); Barton v. People of the State of California, CV 19-546-
22   FMO (RAO) (C.D. Cal., filed Dec. 28, 2018); Barton v. Clerk of U.S. District Court,
23   et al., CV 19-1178-FMO (RAO) (C.D. Cal., filed Jan. 25, 2019); Barton v. San
     Joaquin, CV 19-4831-FMO (RAO) (C.D. Cal., filed June 3, 2019); Barton v.
24   Gastelo, CV 19-6535-FMO (RAO) (C.D. Cal., filed July 29, 2019); Barton v.
25   Superior Court, CV 19-7382-FMO (RAO) (C.D. Cal., filed Aug. 26, 2019); Barton
     v. Superior Court, CV 19-9516-FMO (RAO) (C.D. Cal., filed Nov. 5, 2019); Barton
26   v. Superior Court, CV 19-10418-FMO (RAO) (C.D. Cal., filed Dec. 6, 2019); Barton
27   v. San Joaquin, CV 20-00078-FMO (RAO) (C.D. Cal., filed Jan. 3, 2020); Barton v.
     Clerk of Court, CV 20-01304-FMO (RAO) (C.D. Cal., filed Feb. 10, 2020); Barton
28   v. San Joaquin, CV 21-2508-FMO (RAO) (C.D. Cal., filed Mar. 22, 2021).
                                                 2
 1   v. Boerckel, 526 U.S. 838, 842, 119 S. Ct. 1728, 144 L. Ed. 2d. 1 (1999). To satisfy
 2   the exhaustion requirement, a habeas petitioner must fairly present his federal claims
 3   in the state courts in order to give the State the opportunity to pass upon and correct
 4   alleged violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364,
 5   365, 115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per curiam). A habeas petitioner must
 6   give the state courts “one full opportunity” to decide a federal claim by carrying out
 7   “one complete round” of the state’s appellate process in order to properly exhaust a
 8   claim. O’Sullivan, 526 U.S. at 845. He must present his claims to the highest state
 9   court with jurisdiction to consider it or demonstrate that no state remedy remains
10   available. Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc).
11         Here, the records of the California Supreme Court do not reflect any appeals
12   or habeas petitions filed by Petitioner. Although the exhaustion requirement may be
13   excused under limited circumstances, see 28 U.S.C. § 2254(b)(1)(B)(i)-(ii), none of
14   these circumstances appear to exist here. Petitioner has failed to exhaust his claim in
15   state court, and summary dismissal of this action is appropriate.
16           Dismissal of the Petition is without prejudice to Petitioner’s later pursuing
17   habeas relief in federal court upon exhausting available remedies in the state courts.
18   Petitioner is warned, however, that under 28 U.S.C. § 2244(d)(1), “[a] 1-year period
19   of limitations shall apply to an application for a writ of habeas corpus by a person in
20   custody pursuant to the judgment of a State court.”
21                     III.   CERTIFICATE OF APPEALABILITY
22         A state prisoner seeking to appeal a district court’s final order in a habeas
23   corpus proceeding must obtain a Certificate of Appealability (“COA”) from the
24   district judge or a circuit judge. 28 U.S.C. § 2253(c)(1)(A). A COA may issue “only
25   if the applicant has made a substantial showing of the denial of a constitutional right.”
26   28 U.S.C. § 2253(c)(2). When the Court dismisses a petition on procedural grounds,
27   as here, it must issue a COA if the petitioner shows: (1) “that jurists of reason would
28   find it debatable whether the petition states a valid claim of the denial of a
                                                3
 1   constitutional right”; and (2) “that jurists of reason would find it debatable whether
 2   the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.
 3   473, 478, 120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000).
 4         Here, the Court is summarily dismissing the instant Petition without prejudice
 5   because the Court has determined that Petitioner has failed to exhaust his habeas
 6   claim in state court. The Court finds that Petitioner cannot make the requisite
 7   showing that jurists of reason would find it debatable whether the district court was
 8   correct in its procedural ruling.
 9                                       IV.    ORDER
10         Based on the foregoing, IT IS ORDERED THAT:
11         1. The Petition is DISMISSED without prejudice; and
12         2. A Certificate of Appealability is DENIED.
13

14   DATED: June 30, 2021
                                                     /s/
15
                                               ___________________________________
                                               FERNANDO M. OLGUIN
16                                             UNITED STATES DISTRICT JUDGE
17

18   Presented by:

19

20   ______________________________
     ROZELLA A. OLIVER
21   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

                                                 4
